       Case 1:20-cv-01835-PGG-GWG Document 30 Filed 12/10/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
KETANYA R. BURKE,
                                                               :

                          Plaintiff,                          :    ORDER

                 -against-                                    :
                                                                   20 Civ. 1835 (PGG) (GWG)
HON. JUDGE ELENOR REID-CHERRY; CITY                           :
OF NEW YORK, N.Y.,
                                                               :
                           Defendants.
---------------------------------------------------------------x

GABRIEL W. GORENSTEIN, United States Magistrate Judge

       The defendants filed motions to dismiss in this case on November 9 and 10, 2020. See
Reid-Cherry Notice of Motion to Dismiss, dated November 9, 2020 (Docket #19); City of New
York Notice of Motion to Dismiss, dated November 10, 2020 (Docket #24). Pursuant to Local
Civil Rule 6.1(b), and as explained in both defendants’ notices, plaintiff was required to file any
opposition to defendants’ motions by November 23, 2020, and November 24, 2020.

        No filing appears on the docket sheet, however. Nonetheless, the Court will extend
plaintiff’s deadline to file her opposition until December 31, 2020. Any reply by defendants
shall be filed on or before January 21, 2021.

       Plaintiff is warned that if she fails to file opposition papers by December 31, 2020, her
complaint may be dismissed with prejudice for failure to prosecute pursuant to Fed. R. Civ. P.
41(b).

        Plaintiff may file the opposition by email by sending it in pdf form to
Temporary_Pro_Se_Filing@nysd.uscourts.gov. In the alternative, the response may be mailed
to Pro Se Docketing, 500 Pearl Street, New York, NY 10007

        The Court notes that the Pro Se Intake Unit at the United States Courthouse, 40 Centre
Street, Room 105, New York, New York ((212) 805-0175) may be of assistance to the plaintiff
in connection with court procedures.

        The Clerk is requested to mail a copy of this Order to plaintiff.

        SO ORDERED.

Dated: New York, New York
       December 10, 2020
